UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 8, 2011 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 8, 2011, the Board declared a quarterly cash dividend of forty-six cents ($0.46) per share of Company common stock, payable August 20, 2011 to stockholders of record at the close of business on July 20, 2011. The per share dividend of $0.46 is an increase of two cents from the previous quarter’s dividend of $0.44 per share.On the same date, the Company issued a press release announcing the dividend increase and reaffirming the Company's 2011 financial outlook.A copy of the release is furnished as Exhibit99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Caterpillar Inc. press release dated June 8, 2011 The information in Exhibit 99.1 of Item 9.01 is being furnished, not filed.Accordingly, the information in such exhibit shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under Section 18.Furthermore, the information in such exhibit will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified as being incorporated therein by reference. Page 2 ***** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CATERPILLAR INC. June 8, 2011 By: /s/James B. Buda James B. Buda Senior Vice President and Chief Legal Officer Page 3 EXHIBIT INDEX Exhibit No. Description Caterpillar Inc. press release dated June 8, 2011 Page 4
